Press Release CAE reports third quarter fiscal 2017 results · Revenue of $682.7 million, up 11% from $616.3 million in prior year · EPS from continuing operations of $0.25 ($0.26 before specific items ) vs. $0.21 ($0.22 before specific items) in prior year · Order intake of $989.4 million for a record $7.4 billion backlog Montreal, Canada, February 14, 2017 – (NYSE: CAE; TSX: CAE) – CAE today reported r evenue of $682.7 million for the third quarter of fiscal year 2017 compared with $616.3 million last year. Third quarter net income attributable to equity holders from continuing operations was $67.6 million ($0.25 per share) compared to $57.9 million ($0.21 per share) last year. Third quarter net income before specific items was $69.6 million, or $0.26 per share, which on the same basis, compares to $59.4 million ($0.22 per share) last year. “Our strong performance in the third quarter was led by Civil, with robust growth and order activity, and higher utilization of our training centres,” said Marc Parent, CAE’s President and Chief Executive Officer. “In addition to the continued solid progress in Civil, I am pleased to see that our strategy in Defence, to pursue a pipeline of comprehensive programs as a Training Systems Integrator, is bearing fruit. As testimony to CAE’s vision to be the recognized global training partner of choice, Defence orders this quarter, including options, were more than $1billion. And for CAE overall, we reached a new record $7.4 billion order backlog, further augmenting the Company’s substantial base of recurring business.” Summary of consolidated results (amounts in millions) Q3-2017 Q2-2017 Q1-2017 Q4-2016 Q3-2016 Revenue $ 635.5 651.6 722.5 616.3 Total segment operating income $ 85.8 92.1 116.6 86.6 Operating profit $ 76.2 89.0 99.8 84.6 As a % of revenue % Restructuring, integration and acquisition costs, net of tax $ 7.2 2.2 11.6 1.5 Net income $ 48.9 69.3 59.7 56.9 Net income attributable to equity holders of the Company: from continuing operations $ 48.3 68.7 61.2 57.9 from discontinued operations $ 0.1 (0.1) (2.4) (0.2) Net income before specific items $ 55.5 70.9 72.8 59.4 Total backlog $ 7,393.1 6,535.0 6,527.6 6,372.6 6,367.2 Civil Aviation Training Solutions (Civil) Third quarter Civil revenue was $412.8 million, up 23% compared to the same quarter last year, and segment operating income was $71.4 million (17.3% of revenue), up 29% compared to the third quarter last year. The third quarter includes the impact of a change in revenue recognition arising from the standardization of certain types of commercial aircraft simulators. Civil revenue and segment operating income, if adjusted (6)(7) for the impact of this change would have been $418.8 million and $73.4 million, respectively. Third quarter Civil training centre utilization was 76%. 1 During the quarter, Civil signed a series of training solutions contracts valued at $362.7 million, including training services for airline and business aviation customers, and the sale of 12 full-flight simulators (FFSs) to airlines including Southwest Airlines and China’s Xiamen Airlines. Subsequent to the end of the quarter, Civil sold an additional six FFSs, bringing the total number of FFS sales announced fiscal year to date to 39. Civil also signed new long-term services agreements with customers, including Jetstar Airways Japan for crew resourcing and with Jet Airways for Boeing 737NG pilot training. The Civil book-to-sales(9) ratio was 0.88x for the quarter and 1.14x for the last 12 months. The Civil backlog at the end of the quarter was $3.3 billion. Summary of Civil Aviation Training Solutions results (amounts inmillions except operating margins, SEU and FFSs deployed) Q3-2017 Q2-2017 Q1-2017 Q4-2016 Q3-2016 Revenue $ 412.8 354.7 371.6 393.0 334.7 Segment operating income $ 71.4 54.2 63.8 75.0 55.3 Operating margins % 17.3 15.3 17.2 19.1 16.5 Total backlog $ 3,253.5 3,337.6 3,221.6 3,078.6 3,085.6 SEU(10) 209 210 209 205 205 FFSs deployed 269 269 269 261 258 Defence and Security (Defence) Third quarter Defence revenue was $243.7 million, down 4% compared to the same quarter last year, and segment operating income was $30.0 million (12.3% of revenue), up 1% compared to $29.7 million (11.7% of revenue) in the third quarter last year. During the quarter, Defence booked orders for $600.5 million and received another $656.6 million in contract options. Notable wins include a contract from new customer, Babcock France, to provide flight simulators for the French Air Force. Orders on enduring platforms include Airbus Defence & Space for a C295 transport aircraft FFS and simulator upgrades and training support services on the MH-60 Seahawk helicopter for both the U.S. Navy and Royal Australian Navy. In Training Systems Integration, Defence received a contract to extend the Royal Canadian Air Force NATO Flying Training in Canada program. Defence also won a long-term contract to train and qualify new Army helicopter pilots under the U.S. Army’s Initial Entry Rotary-Wing training program. Following the end of the quarter, Defence was awarded a contract by Airbus for a comprehensive C295W training solution for Canada’s Fixed-Wing Search and Rescue program, which has an expected value, including options, of more than $300 million over 26 years. Total Defence orders of $600.5 million this quarter, represent a book-to-sales ratio of 2.46x. The ratio for the last 12 months was 1.41x.
